DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/18/2019, 11/15/2019 and 03/25/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-9, 11 and 14-18 are rejected under 35 U.S.C. 102(a)(2) as being participated by Furiya et al. (US 2018/0358168).
Regarding claim 1, Furiya teaches an electronic device (fig. 1: 2) comprising: a coil unit (fig. 1: 4; figs. 4-6: 2A); a power transmission circuit electrically connected to the coil unit (see figure 1 and par. [0030-0031], a controller, an inverter, etc. is 
Regarding claim 2, furthermore Furiya discloses the electronic device, wherein the first shape of the first layer and the second shape of the second layer include a helical wire, and include a shape of a part of at least one of a circle, an ellipse, or a polygon, (see figures 4-6 and par. [0058], a power transmission coil device 2A includes a power transmission coil portion 4A. The power transmission coil portion 4A includes a first helical coil 11A and a second helical coil 12A).
Regarding claim 3, furthermore Furiya discloses the electronic device, wherein the first number of turns of the first layer is larger than the second number of turns of the second layer, (see par. [0066] and [0083], the number of turns of the conductive wire in 
Regarding claim 4, furthermore Furiya discloses the electronic device, wherein an outer diameter of the first layer (18) is larger than an outer diameter of the second layer (19), and an inner diameter of the first layer (18) is larger than an inner diameter of the second layer (19), and wherein a central axis (fig. 4: axis A) of the first layer and a central axis of the second layer are arranged on a same line, (see figures 4-5 and fig. 6: 18, 19, M1-M6).
Regarding claim 5, furthermore Furiya discloses the electronic device, wherein at least a portion of the second layer is configured to be exposed inside a central opening of the first layer when viewed from above the first layer, (see figures 4-6: 13A and 14A; and par. [0058]).
Regarding claim 6, Furiya teaches an electronic device (fig. 1: 2) comprising: a coil unit (fig. 1: 4; figs. 4-6: 2A); a power transmission circuit electrically connected to the coil unit (see figure 1 and par. [0030-0031], a controller, an inverter, etc. is connected to the power transmission coil device 2. Desired AC power generated by a DC power source or an AC power source is supplied to the power transmission coil device 2); and a control circuit (see par. [0031], a controller) configured to wirelessly transmit power using the coil unit (see par. [0030-0031], the wireless power transfer system 1 wirelessly supplies power from the power transmission coil device 2 to the 
Regarding claim 7, furthermore Furiya discloses the electronic device, wherein the second shape including a third layer and a fourth layer having an area wider than an area of the third layer, and wherein the second layer and the fourth layer are substantially coplanar with each other, (see figure 6: 18, 19, M1-M6; and par. [0093], the technology of the disclosure may be applied to all the coil layers among the three or more coil layers, and the technology of the disclosure may be applied to at least two layers among the three or more coil layers).
Regarding claim 8, furthermore Furiya discloses the electronic device, wherein the fourth layer is disposed above the first layer to overlap at least a portion of the first layer, (see fig. 6: 13A, 14A, M1-M6).
Regarding claim 9, furthermore Furiya discloses the electronic device, wherein the second shape includes a third layer disposed to be substantially coplanar with the second layer (fig. 6: M1-M6), and wherein the first layer, the second layer, and the third 
Regarding claim 11, furthermore Furiya discloses the electronic device, wherein the second coil includes a coil based on a wireless power consortium (WPC) standard, (see par. [0030], using magnetic coupling between coils of a magnetic field resonance scheme, an electromagnetic induction scheme, etc).
Regarding claim 14, furthermore Furiya discloses the electronic device, further comprising: a housing (fig. 1: 6) including a power transmission region disposed therein (see figure 8 inside the protective cover 8), wherein the power transmission region includes a first region facing the first coil and a second region facing the second coil, and wherein the first region and the second region are for wirelessly charging different devices, (see figure 1: 2, 8; and par. [0030] and [0033]).
Regarding claim 15, furthermore Furiya discloses the electronic device, further comprising: a shielding member (fig. 1: 9) disposed to face the power transmission region with respect to the coil unit, and configured to shield a magnetic field generated from the coil unit such that the magnetic field is not directed to an inside of the housing (6), (see par. [0033]).
Regarding claim 16, furthermore Furiya discloses the electronic device, wherein a central axis of the first layer and a central axis of the second layer are arranged on a same line, wherein a central axis of the third layer and a central axis of the fourth layer are arranged on a same line, and wherein the central axis of the first layer and the 
Regarding claim 17, Furiya teaches an electronic device (fig. 1: 2) comprising: a power transmission circuit configured to generate power (see par. [0030-0031] and [0033], the wireless power transfer system 1 wirelessly supplies power from the power transmission coil device 2 to the power reception coil device 3; and the power transmission coil device 2 includes a power transmission coil portion 4 that generates magnetic flux); and a coil assembly (fig. 1: 11, 12, 13, 14) electrically connected to the power transmission circuit and configured to wirelessly transmit the power, (see par. [0030-0031], the wireless power transfer system 1 wirelessly supplies power from the power transmission coil device 2 to the power reception coil device 3; and a controller, an inverter, etc. is connected to the power transmission coil device 2. Desired AC power generated by a DC power source or an AC power source is supplied to the power transmission coil device 2. The power transmission coil device 2 supplied with the AC power generates magnetic flux), wherein the coil assembly includes: a first coil module (fig. 6: 18) including a first coil (fig. 6: 13A) wound by a first number of turns (see figure 6), and a second coil wound by a second number of turns (fig. 6: 14A) smaller than the first number of turns (see par. [0024] and [0066]), the second coil (14A) being electrically connected to the first coil (13A) and disposed above the first coil (see figure 6), and a second coil module including a third coil wound by a third number of turns and disposed above the first coil adjacent to the second coil, a portion of the third coil overlapping the first coil, and a fourth coil wound by a fourth number of turns smaller (see par.[0024] and [0066]) than the third number of turns, the fourth coil being 
Regarding claim 18, furthermore Furiya discloses the electronic device, wherein the first coil and the fourth coil are substantially coplanar with each other, and wherein the second coil and the third coil are substantially coplanar with each other, (see figure 6: 18, 19, M1-M6).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Furiya et al. (US 2018/0358168) in view of Lee (US 2017/0353054).
Regarding claim 20, Furiya teaches the electronic device of claim 17, but Furiya does not explicitly teach further comprising a sensor configured to sense a wireless power reception device.
Lee teaches the wireless power transmission device may further include a detection unit made of a sensor for detecting the location of the wireless power reception device, and the power transmission control unit may control the positioning unit based on the location information of the wireless power reception device received from the location detection sensor, (see par. 0131]).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Lee in to the electronic device of Furiya in order to provide a sensor for detecting the location of the wireless power reception device.
Allowable Subject Matter
8.	Claims 10, 12-13 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 10 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein the first number of turns of the first layer is larger than the second number of turns of the second layer, wherein a region adjacent to an inner diameter of the first layer is disposed to overlap the second layer, and a region adjacent to an outer diameter of the first layer is disposed to overlap the third layer, and wherein a diameter of the helical wire forming the first layer or the second layer differs 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836